Citation Nr: 1551060	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for migraine headaches.

2.  Entitlement to an increased disability rating for chronic lumbar strain with intermittent right leg paresthesias, rated currently as 40 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brenton D. Adams, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 through June 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which among other issues, denied the Veteran's claims for increased disability ratings for chronic lumbar strain with intermittent right leg paresthesias, rated as 40 percent disabling, and for migraine headaches, rated as non-compensable (zero percent).  The Veteran has perfected a timely appeal as to those issues.

Testimony was received from the Veteran during a September 2014 video conference hearing.  A transcript of this testimony is associated with the claims file.

Notably, the claims file reflects that the Veteran has previously executed various VA Forms 21-22 and 21-22a in favor of various representatives.  Most recently, a September 2014 VA Form 21-22a was executed by the Veteran in favor of a private attorney, Brenton D. Adams.  Indeed, the Veteran was represented by Mr. Adams at the September 2014 hearing.  The Board recognizes this most recent change in the Veteran's representation.

This matter was remanded previously by the Board in November 2014 for further claims development, to include:  obtaining the Veteran's social security records; obtaining records for private treatment received by the Veteran from Dr. I.N.O.; arranging the Veteran to undergo new VA examinations of his spine, associated neurological manifestations, and migraine headaches; and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).

The RO has undertaken efforts to perform the development directed by the Board.  For the reasons discussed below, the Board finds still additional development is required in relation to the issues concerning the Veteran's entitlement to a higher disability rating for chronic lumbar strain with intermittent right leg paresthesias, rated currently as 40 percent disabling and for a TDIU.  Insofar as the issue concerning the Veteran's entitlement to a compensable disability rating for migraine headaches, the Board is satisfied that the ordered development was substantially performed and will review that issue on a de novo basis.

The issues of the Veteran's entitlement to an increased disability rating for chronic lumbar strain with intermittent right leg paresthesias, rated currently as 40 percent disabling, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that, prior to February 7, 2015, the Veteran's migraine headaches were marked by prostrating attacks that occurred more than once a week and which were productive of economic inadaptability.

2.  The evidence shows that, since February 7, 2015, the Veteran's migraine headaches have been marked by non-prostrating attacks that occur once every two months and would not impact his ability to work.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, and no more, for migraine headaches are met for the period before February 7, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a disability rating of 10 percent, and no more, for migraine headaches are met for the period from February 7, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a February 2010 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for a higher disability rating for headaches.  Consistent with Dingess, the letter also included notice of the process by which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claims were adjudicated for the first time in the RO's July 2010 rating decision.  As the VCAA notice provided to the Veteran as to the limited matter adjudicated herein was legally sufficient, VA's duty to notify as to that matter is satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, lay statements, VA treatment records, and identified and relevant private treatment records have been obtained and associated with the record.  Pursuant to the Board's November 2014, the Veteran was provided a VA 21-4142 release and was asked to provide the name and address for Dr. I.N.O., sign the release, and to return the release to VA so that it could assist him in obtaining his records from Dr. I.N.O.'s office.  The Veteran did not respond by returning the release, and instead, submitted a September 2014 letter from Dr. I.N.O. that summarized the Veteran's course of treatment.  

VA examinations for the Veteran's headaches were conducted in February 2010, April 2011, and February 2015.  Evidence received since the most recent February 2015 examination does not reveal any new facts or indicate any change in the Veteran's headaches such as to warrant a new VA examination to reassess their current severity.  Hence, those examinations, along with the other evidence of record, are fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Disability Rating for Migraine Headaches

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where there is a question as to which of two ratings applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged disability ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's defined and consistently applied policy is to administer the law under a broad interpretation; however, in a manner that is consistent with the facts shown in each case.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Throughout the course of this appeal, the Veteran's service-connected migraine headaches have been rated non-compensable pursuant to the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  In his claims submissions, he alleges entitlement to a compensable disability rating.

Under DC 8100, migraine headaches with less frequent attacks are assigned a non-compensable disability rating.  Where the evidence shows that the migraine headaches occur with characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent disability rating is assigned.  Where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

The rating criteria do not define the term "prostrating."  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  Essentially the same definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), which defines "prostration" as "extreme exhaustion or powerlessness."

Turning to the relevant evidence, a February 2010 VA examination reveals subjective complaints by the Veteran of headaches that occurred three or four times a week, lasted all day, and were associated with nausea and vomiting.  According to the Veteran, all of his headaches were prostrating.  Notwithstanding the Veteran's complaints, physical and neurological examinations were grossly normal.  Based apparently on the Veteran's reported history, the examiner opined that the Veteran's headaches were prostrating and caused severe impairment of all activities, including chores, shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.

Mirroring the language from the criteria for a 50 percent disability rating under DC 8100, the Veteran asserted in his October 2010 Notice of Disagreement (NOD) that his headaches were frequent, completely prostrating, prolonged, and productive of severe economic inadaptability.  He did not reference any medical treatment or any opinions rendered by a medical professional that supported his assertion.

A second VA examination of the Veteran's headaches was conducted in April 2011.  At that time, the Veteran reported that he had been having daily headaches over the previous seven months with accompanying photophobia, phonophobia, and nausea.  Whereas he reported during the previous examination that his headaches lasted the entire day, he stated during the April 2011 examination that his headaches lasted for up to three hours at a time.  Also contrary to statements made during the previous examination, he reported at that time that his most recent prostrating headache occurred in September 2010 and that he had prostrating attacks a couple of times per year.

During his September 2014 Board hearing, the Veteran testified that he was having ongoing severe headaches with associated sensitivity to light and sound, nausea, and impaired vision.  He stated that the headaches occurred four times a week and lasted for periods of one to two hours.  He testified that he was required to lie down in a dark and quiet room until his headaches subsided.  

In a September 2014 letter, the Veteran's private physician, Dr. I.N.O. summarized that he had been treating the Veteran for the past year.  Regarding the Veteran's headaches, Dr. I.N.O. stated that the Veteran had been having migraines that occurred at least weekly and were prostrating and prolonged.

In December 2014, the Veteran sought VA treatment for worsening headaches that continued to be accompanied by photophobia, phonophobia, and nausea.  He reported that his headaches occurred "all the time."

During a VA examination conducted in February 2015, the Veteran reported that he was having headaches that occurred once every two months and lasted up to a week at a time.  Again, he reported that headaches were accompanied by light sensitivity, sound sensitivity, and nausea.  Contrary to previous examinations, he denied having any prostrating attacks.  The examiner opined overall that the Veteran's headaches did not impact his ability to work.

The evidence pertaining to the Veteran's headaches prior to the February 2015 VA examination shows that the Veteran was having frequent headaches that occurred more than once a week and were accompanied by nausea and sensitivity to light and sound.  The evidence over that period is in conflict as to the duration of the Veteran's headaches and the frequency of attacks that were prostrating.  Here, the Board notes that the overall evidence prior to the February 2015 VA examination establishes that the duration of the Veteran's headaches ranged anywhere from one hour to a whole day.  Given the apparent frequency and duration of the Veteran's headaches, the Board is of the opinion that the Veteran's headaches were productive of economic inadaptability prior to February 2015.  To the extent that the record appears to reflect conflicting reports as to the frequency of prostrating attacks, the Board observes also that the Veteran reported consistently that his headaches required him to lie down in a dark and quiet room until symptoms subsided.  This method of symptom management would appear to meet the definition of "prostrating" as described above.  Under the circumstances, the Board finds that the criteria for a 50 percent disability rating are met prior to February 7, 2015.

As noted above, the Veteran reported during the February 2015 VA examination that, although headache episodes lasted up to a week at a time, the frequency of his headaches were actually reduced to once every two months.  At that time, he apparently denied having any prostrating attacks.  In view of the reported history and the findings from the examination, the examiner opined overall that the Veteran's headaches did not impact his ability to work.  Indeed, the examiner's conclusion in that regard appears to be consistent with the medical history noted during the examination.  Given the same, the Board finds that symptomatology reported and shown during the February 2015 examination are consistent with the criteria of a 10 percent disability rating, and no more, for the period from February 7, 2015.

The Board has also considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the evidence does not show that the disability arising out of the Veteran's migraine headaches is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) identified a three-step inquiry for determining whether an extraschedular disability rating is warranted.  First, the Board must determine whether the evidence presents such a disability picture that is so exceptional that the available schedular disability ratings for that service-connected disability are inadequate.  Second, if the schedular disability rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Applying the first prong under Thun, the Board finds that the evidence in this case simply does not show that the disability picture associated with the Veteran's headaches is so exceptional that the contemplated schedular ratings are inadequate.  In that regard, there is no indication in the record that the Veteran's disabilities have necessitated frequent in-patient treatment or surgery, nor is there evidence that the residuals have interfered with the Veteran's ability to perform ordinary activities or his occupational duties beyond that already contemplated by the assigned disability ratings.  As discussed above, higher disability ratings are available; however, the Veteran's headaches have not been productive of the symptoms, manifestations, or functional loss required for higher disability ratings under any of the applicable rating criteria.  By virtue of the same, it cannot be said that the available schedular ratings for the Veteran's disability is inadequate.  Based on the foregoing, the Board finds that the requirements for consideration of an extra-schedular disability rating for the Veteran's migraine headaches are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings, beyond those already contemplated, are warranted for the Veteran's migraine headaches.  In that regard, the record does not contain any evidence that indicates a material change in the Veteran's symptoms beyond that already considered.  As such, there is no basis for considering staged disability ratings in relation to the Veteran's migraine headaches.

In summary, the Veteran is entitled to a 50 percent disability rating for migraine headaches prior to February 7, 2015; and, a 10 percent disability rating, and no more, from February 7, 2015.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased disability rating of 50 percent, and no more, for migraine headache for the period before February 7, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.

An increased disability rating of 10 percent, and no more, for migraine headache for the period from February 7, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In regard to the Veteran's claim for an increased disability rating for chronic lumbar strain with intermittent right leg paresthesias, rated currently as 40 percent disabling, the Board observes that neurological manifestations resulting from spine disabilities may be service-connected separately and be assigned disability ratings that are apart from the rating assigned for orthopedic manifestations.  68 Fed. Reg. 51,455 (Aug. 27, 2003).

Subject to the above, the evidence shows that the Veteran has current erectile dysfunction.  A VA examination for the Veteran's erectile dysfunction was conducted in April 2011.  At that time, the examiner opined that the erectile dysfunction was not due to the Veteran's spine disability; however, acknowledged elsewhere in the opinion that erectile dysfunction is multifactorial and may result from factors such as pain and side effects from pain medication.  In sum, the VA examiner appears to leave open the possibility that the Veteran's erectile dysfunction, although not due directly to orthopedic spine injuries, may have resulted from resulting pain and/or medications being used to treat the Veteran's back pain.  Indeed, the record indicates that the Veteran's back pain has been managed over the course of the appeal by various medications, including among others:  Toradol, Morphine, Gabapentin, Hydrocodone, Tramadol, Citalopram, Amitriptyline, Naproxen, and Methocarbamol.

The Veteran was afforded a second VA examination of his erectile dysfunction in February 2015.  Although that examination confirmed erectile dysfunction, the examiner did not provide an opinion as to whether the erectile dysfunction was related to the Veteran's back pain and/or side effects from the Veteran's pain medications.  For that reason, the VA examiner's February 2015 opinion is incomplete.

In view of the foregoing, the Veteran should be arranged to undergo a new VA neurological examination to determine whether his erectile dysfunction is related to the Veteran's service-connected spine disability, pain resulting from the spine disability, and/or is a side effect of the pain medications used to manage the Veteran's back pain.  38 C.F.R. § 3.159(c)(4).

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Here, the Veteran has alleged that he has been unable to work due to his spine disability and associated neurological manifestations.  Accordingly, the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the issue concerning the Veteran's entitlement to an increased disability rating for chronic lumbar strain with intermittent right leg paresthesias, rated currently as 40 percent disabling, to include possible ratings for associated neurological manifestations.  Hence, the issue of the Veteran's entitlement to a TDIU must also be remanded.

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his back, erectile dysfunction, and any other neurological manifestations since February 2015.  VA must then also make efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to an increased disability rating for chronic lumbar strain with intermittent right leg paresthesias, rated currently as 40 percent disabling, and to a TDIU.

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA neurological examination to determine whether his erectile dysfunction, and any other neurological manifestations, are associated with his service-connected back disability, pain associated with that disability, and/or is a side effect of medications being used by the Veteran to treat his back symptoms.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his back, erectile dysfunction, and other neurological manifestations since February 2015.
 
2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA neurological examination to determine whether the Veteran's erectile dysfunction and any other noted neurological manifestations are related to the Veteran's service-connected back disability, pain resulting from the back disability, and/or are side effects attributable to medications being taken by the Veteran to treat his back symptoms.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies should be performed.  The examiner should provide a diagnosis pertinent to the Veteran's claimed erectile dysfunction and for any other neurological conditions noted during the examination.  The examiner should also provide opinions as to the following questions:

	(a) is it at least as likely as not (i.e., at least a 50 	percent probability) that the Veteran's erectile 	dysfunction is associated with his service-connected 	spine disability?

	(b) for all other diagnosed neurological disorders, is it 	at least as likely as not (i.e., at least a 50 percent 	probability) that the diagnosed neurological disorder is 	associated with the Veteran's right lower extremity 	radiculopathy?

	(c)  what daily activities and functions are the Veteran 	currently unable to perform due to his diagnosed 	neurological disorders?

	(d)  do the Veteran's diagnosed neurological disorders 	render him incapable of performing the tasks and 	duties associated with sedentary employment?  If so, 	is such inability due to impairment resulting solely 	from his radiculopathy(ies)?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes consideration of and citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.
 
4.  Should the Veteran fail to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issues of the Veteran's entitlement to an increased disability rating for chronic lumbar strain with intermittent right leg paresthesias, rated currently as 40 percent disabling and to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


